Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 06/10/2022. Claims 1-17 are presently pending and are presented for examination. Claim 15 is canceled.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-081084, filed on 04/22/2019.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.
Information Disclosure Statement
The Information Disclosure Statement filed on 06/30/2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-8, 10-11, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce et. al. (U.S. Publication No. 2018/0046182) in view of Matsubara et. al. (U.S. Patent  No. 10684621 B2).
Regarding claim 1
Joyce discloses “An autonomous driving control apparatus for causing an autonomous vehicle to execute autonomous driving, the autonomous driving control apparatus comprising: a memory;” (See Joyce [0022] disclosing a memory for computer 20, Fig. 1. Char. 20).
Joyce discloses “and a control unit communicable with the memory, the control unit being configured to: determine, upon execution of the autonomous driving, whether it is necessary to update a primary scheduled travel route for the autonomous vehicle toward an original destination in accordance with both failure information about the autonomous vehicle and route condition information indicative of a condition of the primary scheduled travel route;” (See Joyce [0013] disclosing determining a risk associated with a route to a destination, and determining if the vehicle should be re-routed based upon the determined risk, the risk directed to both vehicle information and additional data. Also see [0010] disclosing additional data including route information such as weather.).
Joyce discloses “update the primary scheduled travel route to a new scheduled travel route to reach the original destination in accordance with one or more driving operations executable by the autonomous vehicle upon determination that it is necessary to update the scheduled travel route;” (See Joyce [0013] “Further, the server 14 may determine that following an alternative route may reduce the risk, and instruct the vehicle 12 to continue to the destination along the alternative route.”).
Joyce discloses “and control the autonomous driving of the autonomous vehicle in accordance with the new scheduled travel route,” (See Joyce [0005] disclosing the computer determining a route for a vehicle and instructing the vehicle to drive with known control techniques.).
Joyce discloses “wherein: the memory stores map information about route candidates on which the autonomous vehicle is travelable;” (See Joyce [0033] additionally disclosing a server in communication with the vehicle, providing map data corresponding to an area the vehicle is travelling.).
Joyce discloses “predetermined priorities are previously assigned to the respective executable driving operations of the autonomous vehicle;” (See Joyce [0007] “The vehicle 12 computer 20 may further determine a risk associated with the failure mode and transmit the determined risk of the failure code to the remote server 14. The risk associated with a failure mode, as used herein means a likelihood that the failure mode may result in a collision or vehicle breakdown.” Also see [0054] disclosing a ranking of risk levels associated with different executable driving operations, such as braking per a brake line with insufficient pressure. And [0057] disclosing a threshold corresponding to the risk levels. Further see Joyce [0055] disclosing normalizing the risk levels to a distance criteria of 100 miles for example, as a priority.).
Joyce discloses “and the control unit is configured to extract, when updating the primary scheduled travel route to the new scheduled travel route, plural travel route candidates from a current position of the autonomous vehicle to the original destination, each of the plural travel route candidates including a plurality of points;” (See Joyce [0010] “The additional data may further include alternative routes to the destination, and traffic and weather conditions along the alternative routes.” [0033]-[0034] “The server 14 may be programmed, based on the data, to identify one or more alternative routes for the vehicle 12. The server 14 may further be programmed to collect weather data along the original route and the one or more alternative routes.”).
Joyce discloses “combine, with each of the plurality of points of each of the extracted plural travel route candidates, a selected one of the executable driving operations of the autonomous vehicle;” (See Joyce [0072]-[0079] disclosing weighted risk levels corresponding to both an original route and alternative routes, the weight combining candidate alternative routes with data pertaining to both the vehicle executable operations, such as braking [0054], and data associated with the candidate routes, such as traffic & weather.).
Joyce discloses “wherein the predetermined priorities include prioritization of the respective executable driving operations of the autonomous vehicle based on at least one of a distance criteria, a number of toll road criteria, and a number of turns criteria.” (See Joyce [0055] disclosing normalizing the risk levels to a distance criteria of 100 miles.). 
Joyce discloses all of the limitations of claim 1 except “and select, from the extracted plural travel route candidates, one of the extracted plural travel route candidates as the new scheduled travel route, the new scheduled travel route having a highest value of the sum of the priorities assigned to the respective selected driving operations of the new scheduled travel route of all the extracted plural travel route candidates,” (Joyce discloses performing an analysis of executable driving functions with, some prioritization see [0054] brake line risk level vs a check engine risk level, and evaluating candidate routes in relation to the executable functions [0072]-[0079], to determine the optimal travel route for a vehicle corresponding to its capabilities [0080]).
Matsubara discloses “and select, from the extracted plural travel route candidates, one of the extracted plural travel route candidates as the new scheduled travel route, the new scheduled travel route having a highest value of the sum of the priorities assigned to the respective selected driving operations of the new scheduled travel route of all the extracted plural travel route candidates,” (See Matsubara Fig. 2 disclosing determining and selecting a travelling plan for a vehicle corresponding to a highest set of priorities of executable driving behaviors (S7), among a plurality of candidate plans (S4). Further see Fig. 13 A-B disclosing positional region restrictions corresponding to a route in a candidate travel plan. (Segments) The driving scene data corresponds to the environment of the vehicle and candidate routes, see Col. 7, L. 48-62.).
Joyce and Matsubara are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Joyce, to incorporate the teachings of Matsubara, to include summing a priority of executable driving behaviors to optimize a travel plan. Doing so advantageously provides a method of dynamically routing a vehicle along an optimal path to a destination corresponding to prioritized executable driving functions of the vehicle and a driving scene (environment), thus improving the safe travel of the vehicle.
Regarding claim 4
Joyce discloses “The autonomous driving control apparatus according to claim 1, wherein: the control unit is configured to: determine whether a surrounding condition around the autonomous vehicle satisfies a predetermined second criterion condition upon determination that it is necessary to update the primary scheduled travel route in accordance with the route condition information;” (See Joyce [0071], Table 1, disclosing risk levels corresponding to specific failure modes and weighting factors corresponding to a surrounding environment (weather, traffic, etc.). The weighting factor is a second criterion condition, used to weight a risk, which may have already exceeded a threshold for re-rerouting the vehicle, see [0013].).
Joyce discloses “update the original destination of the new scheduled travel route to a new destination upon determination that the surrounding condition around the autonomous vehicle satisfies the predetermined second criterion condition;” (See Joyce Figs. 2A, Char. 225 & 2B, Char. 235 “No”, [0066] “In the block 225, the server 14 analyzes the data received from the vehicle 12 computer 20 and additional collected data to determine an action based on the failure mode.”, [0086] “Non-limiting examples of remedial actions which may be undertaken by the vehicle 12 computer 20 include (1) halting the vehicle 12 in place and waiting for a service provider such as a repair service, a towing service, a transport service, etc. to come to the location, (2) operating the vehicle 12 to a safe location such as a parking area, and waiting for a service provider, (3) operating the vehicle 12 to a repair station, etc.). 
Joyce discloses “and control the autonomous driving of the autonomous vehicle in accordance with the new scheduled travel route to thereby cause the autonomous vehicle to reach the new destination.” (See Joyce Fig. 2B Char. 240 disclosing operating a vehicle to a new destination such as a parking area, or a repair station corresponding to the analysis performed disclosed in Fig. 2A, Char. 225).
Regarding claim 5
Joyce discloses “The autonomous driving control apparatus according to claim 4, wherein: the control unit is configured to: determine that the surrounding condition around the autonomous vehicle satisfies the predetermined second criterion condition upon determination that the surrounding condition represents that there are no other routes that enable the autonomous vehicle to travel to the original destination of the primary scheduled travel route;” (See Joyce [0085] “In the case that the vehicle 12 computer 20 is instructed to abort the trip and take remedial actions, or, in a case that a response from the server 14 is not received, the process 200 continues in a block 240.” Joyce discloses considering alternative route prior to aborting a trip, see [0035] “Following the example above, the server 14 may determine, e.g., that wet conditions may degrade the data from alternate sources of wheel speed data. The server 14 may further determine that rain is expected along the original route during a vehicle 12 trip, and no rain is expected along an alternative route. Based on the failure mode, and the expected weather conditions, the server 14 may authorize the vehicle 12 to continue to the destination, and, instruct the vehicle 12 to proceed along the alternate route where no rain is expected.”. Also see, Joyce Figs. 2A, Char. 225 & 2B, Char. 235 “No”, [0066] “In the block 225, the server 14 analyzes the data received from the vehicle 12 computer 20 and additional collected data to determine an action based on the failure mode.”).
Joyce discloses “and determine that the surrounding condition around the autonomous vehicle fails to satisfy the predetermined second criterion condition upon determination that the surrounding condition represents that there is at least one other route that enables the autonomous vehicle to travel to the original destination of the primary scheduled travel route.” (See Joyce [0079] disclosing an example scenario for determining if re-routing a vehicle to the original destination is possible on the basis of a weighted risk level factoring in the vehicle condition and the environment of the available routes.). 
Regarding claim 6
Joyce discloses “The autonomous driving control apparatus according to claim 1, wherein: the control unit is configured to determine the one or more driving operations executable by the autonomous vehicle in accordance with the failure information.” (See Joyce [0017] disclosing for example determining which sensors, among functioning sensors, may compensate for a malfunctioning sensor.).
Regarding claim 7
Joyce discloses “The autonomous driving control apparatus according to claim 1, wherein: the one or more driving operations executable by the autonomous vehicle are driving operations;” (See Joyce [0016] disclosing braking and steering as failure modes of a vehicle.).
Joyce discloses “the driving operations executable by the autonomous vehicle have respective priorities;” (See Joyce [0007] “The vehicle 12 computer 20 may further determine a risk associated with the failure mode and transmit the determined risk of the failure code to the remote server 14. The risk associated with a failure mode, as used herein means a likelihood that the failure mode may result in a collision or vehicle breakdown.” Also see [0054] disclosing a ranking of risk levels associated with different executable driving operations, such as braking per a brake line with insufficient pressure. And [0057] disclosing a threshold corresponding to the risk levels.).
Joyce discloses “and the control unit is configured to update the scheduled travel route to the new scheduled travel route in accordance with the priorities of the respective driving operations executable by the autonomous vehicle” (See Joyce [0013] disclosing instructing a vehicle to follow an alternative route on the basis of risk levels associated with a failure mode, the risk levels ranked corresponding to some predetermined factor, such as braking having a high risk level independent of other factors (environment), and the instructions/route provided to minimize the risk level, see [0016] & [0079]).
Regarding claim 8
Joyce discloses “A method of causing an autonomous vehicle to execute autonomous driving, the method comprising: determining, upon execution of the autonomous driving, whether it is necessary to update a scheduled travel route for the autonomous vehicle toward an original destination in accordance with both failure information about the autonomous vehicle and route condition information indicative of a condition of the scheduled travel route;” (See Joyce [0013] disclosing determining a risk associated with a route to a destination, and determining if the vehicle should be re-routed based upon the determined risk, the risk directed to both vehicle information and additional data. Also see [0010] disclosing additional data including route information such as weather.).
Joyce discloses “updating the scheduled travel route to a new scheduled travel route to reach the original destination in accordance with one or more driving operations executable by the autonomous vehicle upon determination that it is necessary to update the scheduled travel route;” (See Joyce [0013] “Further, the server 14 may determine that following an alternative route may reduce the risk, and instruct the vehicle 12 to continue to the destination along the alternative route.”).
Joyce discloses “and controlling the autonomous driving of the autonomous vehicle in accordance with the new scheduled travel route,” (See Joyce [0005] disclosing the computer determining a route for a vehicle and instructing the vehicle to drive with known control techniques.).
Joyce discloses “wherein: the memory stores map information about route candidates on which the autonomous vehicle is travelable;” (See Joyce [0033] additionally disclosing a server in communication with the vehicle, providing map data corresponding to an area the vehicle is travelling.).
Joyce discloses “predetermined priorities are previously assigned to the respective executable driving operations of the autonomous vehicle;” (See Joyce [0007] “The vehicle 12 computer 20 may further determine a risk associated with the failure mode and transmit the determined risk of the failure code to the remote server 14. The risk associated with a failure mode, as used herein means a likelihood that the failure mode may result in a collision or vehicle breakdown.” Also see [0054] disclosing a ranking of risk levels associated with different executable driving operations, such as braking per a brake line with insufficient pressure. And [0057] disclosing a threshold corresponding to the risk levels. Further see Joyce [0055] disclosing normalizing the risk levels to a distance criteria of 100 miles for example, as a priority.).
Joyce discloses “and the control unit is configured to extract, when updating the primary scheduled travel route to the new scheduled travel route, plural travel route candidates from a current position of the autonomous vehicle to the original destination, each of the plural travel route candidates including a plurality of points;” (See Joyce [0010] “The additional data may further include alternative routes to the destination, and traffic and weather conditions along the alternative routes.” [0033]-[0034] “The server 14 may be programmed, based on the data, to identify one or more alternative routes for the vehicle 12. The server 14 may further be programmed to collect weather data along the original route and the one or more alternative routes.”).
Joyce discloses “combine, with each of the plurality of points of each of the extracted plural travel route candidates, a selected one of the executable driving operations of the autonomous vehicle;” (See Joyce [0072]-[0079] disclosing weighted risk levels corresponding to both an original route and alternative routes, the weight combining candidate alternative routes with data pertaining to both the vehicle executable operations, such as braking [0054], and data associated with the candidate routes, such as traffic & weather.).
Joyce discloses “wherein the predetermined priorities include prioritization of the respective executable driving operations of the autonomous vehicle based on at least one of a distance criteria, a number of toll road criteria, and a number of turns criteria.” (See Joyce [0055] disclosing normalizing the risk levels to a distance criteria of 100 miles.).
Joyce discloses all of the limitations of claim 8 except “and select, from the extracted plural travel route candidates, one of the extracted plural travel route candidates as the new scheduled travel route, the new scheduled travel route having a highest value of the sum of the priorities assigned to the respective selected driving operations of the new scheduled travel route of all the extracted plural travel route candidates,” (Joyce discloses performing an analysis of executable driving functions with, some prioritization see [0054] brake line risk level vs a check engine risk level, and evaluating candidate routes in relation to the executable functions [0072]-[0079], to determine the optimal travel route for a vehicle corresponding to its capabilities [0080]).
Matsubara discloses “and select, from the extracted plural travel route candidates, one of the extracted plural travel route candidates as the new scheduled travel route, the new scheduled travel route having a highest value of the sum of the priorities assigned to the respective selected driving operations of the new scheduled travel route of all the extracted plural travel route candidates,” (See Matsubara Fig. 2 disclosing determining and selecting a travelling plan for a vehicle corresponding to a highest set of priorities of executable driving behaviors (S7), among a plurality of candidate plans (S4). Further see Fig. 13 A-B disclosing positional region restrictions corresponding to a route in a candidate travel plan. (Segments) The driving scene data corresponds to the environment of the vehicle and candidate routes, see Col. 7, L. 48-62.).
Joyce and Matsubara are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Joyce, to incorporate the teachings of Matsubara, to include summing a priority of executable driving behaviors to optimize a travel plan. Doing so advantageously provides a method of dynamically routing a vehicle along an optimal path to a destination corresponding to prioritized executable driving functions of the vehicle and a driving scene (environment), thus improving the safe travel of the vehicle.
Regarding claim 10
Joyce discloses “The method according to claim 8, further comprising: determining whether a surrounding condition around the autonomous vehicle satisfies a predetermined second criterion condition upon determination that it is necessary to update the primary scheduled travel route in accordance with the route condition information;” (See Joyce [0071], Table 1, disclosing risk levels corresponding to specific failure modes and weighting factors corresponding to a surrounding environment (weather, traffic, etc.). The weighting factor is a second criterion condition, used to weight a risk, which may have already exceeded a threshold for re-rerouting the vehicle, see [0013].).
Joyce discloses “and changing the original destination of the new scheduled travel route to a new destination upon determination that the surrounding condition around the autonomous vehicle satisfies the predetermined second criterion condition,” (See Joyce Figs. 2A, Char. 225 & 2B, Char. 235 “No”, [0066] “In the block 225, the server 14 analyzes the data received from the vehicle 12 computer 20 and additional collected data to determine an action based on the failure mode.”, [0086] “Non-limiting examples of remedial actions which may be undertaken by the vehicle 12 computer 20 include (1) halting the vehicle 12 in place and waiting for a service provider such as a repair service, a towing service, a transport service, etc. to come to the location, (2) operating the vehicle 12 to a safe location such as a parking area, and waiting for a service provider, (3) operating the vehicle 12 to a repair station, etc.).
Joyce discloses “wherein controlling the autonomous driving of the autonomous vehicle in accordance with the new scheduled travel route causes the autonomous vehicle to reach the new destination.” (See Joyce Fig. 2B Char. 240 disclosing operating a vehicle to a new destination such as a parking area, or a repair station corresponding to the analysis performed disclosed in Fig. 2A, Char. 225).
Regarding claim 11
Joyce discloses “An autonomous driving control apparatus for causing an autonomous vehicle to execute autonomous driving, the autonomous driving control apparatus comprising: a memory;” (See Joyce [0022] disclosing a memory for computer 20, Fig. 1. Char. 20).
Joyce discloses “and a control unit communicable with the memory, the control unit being configured to: receive, upon execution of the autonomous driving, at least one of failure information about the autonomous vehicle and route condition information indicative of a condition of a primary scheduled travel route for the autonomous vehicle toward a destination;” (See Joyce [0013] disclosing determining a risk associated with a route to a destination, and determining if the vehicle should be re-routed based upon the determined risk, the risk directed to receiving both vehicle information and additional data. Also see [0010] disclosing additional data including route information such as weather.).
Joyce discloses “select, upon it being necessary to update the primary scheduled travel route in accordance with both the failure information about the autonomous vehicle and the route condition information indicative of the condition of the scheduled travel route, a new scheduled travel route that is different from the primary scheduled travel route, one or more driving operations executable by the autonomous vehicle enabling the autonomous vehicle to travel on the new scheduled travel route;” (See Joyce [0013] “Further, the server 14 may determine that following an alternative route may reduce the risk, and instruct the vehicle 12 to continue to the destination along the alternative route.”).
Joyce discloses “and control the autonomous driving of the autonomous vehicle to thereby cause the autonomous vehicle to reach the destination,” (See Joyce [0005] disclosing the computer determining a route for a vehicle and instructing the vehicle to drive with known control techniques.).
Joyce discloses “wherein: the memory stores map information about route candidates on which the autonomous vehicle is travelable;” (See Joyce [0033] additionally disclosing a server in communication with the vehicle, providing map data corresponding to an area the vehicle is travelling.).
Joyce discloses “predetermined priorities are previously assigned to the respective executable driving operations of the autonomous vehicle;” (See Joyce [0007] “The vehicle 12 computer 20 may further determine a risk associated with the failure mode and transmit the determined risk of the failure code to the remote server 14. The risk associated with a failure mode, as used herein means a likelihood that the failure mode may result in a collision or vehicle breakdown.” Also see [0054] disclosing a ranking of risk levels associated with different executable driving operations, such as braking per a brake line with insufficient pressure. And [0057] disclosing a threshold corresponding to the risk levels. Further see Joyce [0055] disclosing normalizing the risk levels to a distance criteria of 100 miles for example, as a priority.).
Joyce discloses “and the control unit is configured to extract, when updating the primary scheduled travel route to the new scheduled travel route, plural travel route candidates from a current position of the autonomous vehicle to the original destination, each of the plural travel route candidates including a plurality of points;” (See Joyce [0010] “The additional data may further include alternative routes to the destination, and traffic and weather conditions along the alternative routes.” [0033]-[0034] “The server 14 may be programmed, based on the data, to identify one or more alternative routes for the vehicle 12. The server 14 may further be programmed to collect weather data along the original route and the one or more alternative routes.”).
Joyce discloses “combine, with each of the plurality of points of each of the extracted plural travel route candidates, a selected one of the executable driving operations of the autonomous vehicle;” (See Joyce [0072]-[0079] disclosing weighted risk levels corresponding to both an original route and alternative routes, the weight combining candidate alternative routes with data pertaining to both the vehicle executable operations, such as braking [0054], and data associated with the candidate routes, such as traffic & weather.).
Joyce discloses “wherein the predetermined priorities include prioritization of the respective executable driving operations of the autonomous vehicle based on at least one of a distance criteria, a number of toll road criteria, and a number of turns criteria.” (See Joyce [0055] disclosing normalizing the risk levels to a distance criteria of 100 miles.).
Joyce discloses all of the limitations of claim 11 except “and select, from the extracted plural travel route candidates, one of the extracted plural travel route candidates as the new scheduled travel route, the new scheduled travel route having a highest value of the sum of the priorities assigned to the respective selected driving operations of the new scheduled travel route of all the extracted plural travel route candidates,” (Joyce discloses performing an analysis of executable driving functions with, some prioritization see [0054] brake line risk level vs a check engine risk level, and evaluating candidate routes in relation to the executable functions [0072]-[0079], to determine the optimal travel route for a vehicle corresponding to its capabilities [0080]).
Matsubara discloses “and select, from the extracted plural travel route candidates, one of the extracted plural travel route candidates as the new scheduled travel route, the new scheduled travel route having a highest value of the sum of the priorities assigned to the respective selected driving operations of the new scheduled travel route of all the extracted plural travel route candidates,” (See Matsubara Fig. 2 disclosing determining and selecting a travelling plan for a vehicle corresponding to a highest set of priorities of executable driving behaviors (S7), among a plurality of candidate plans (S4). Further see Fig. 13 A-B disclosing positional region restrictions corresponding to a route in a candidate travel plan. (Segments) The driving scene data corresponds to the environment of the vehicle and candidate routes, see Col. 7, L. 48-62.).
Joyce and Matsubara are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Joyce, to incorporate the teachings of Matsubara, to include summing a priority of executable driving behaviors to optimize a travel plan. Doing so advantageously provides a method of dynamically routing a vehicle along an optimal path to a destination corresponding to prioritized executable driving functions of the vehicle and a driving scene (environment), thus improving the safe travel of the vehicle.
Regarding claim 13
Joyce discloses “The autonomous driving control apparatus according to claim 1, wherein: the control unit is configured to: determine whether a surrounding condition around the autonomous vehicle satisfies a predetermined second criterion condition upon determination that it is necessary to update the primary scheduled travel route in accordance with the route condition information;” (See Joyce [0071], Table 1, disclosing risk levels corresponding to specific failure modes and weighting factors corresponding to a surrounding environment (weather, traffic, etc.). The weighting factor is a second criterion condition, used to weight a risk, which may have already exceeded a threshold for re-rerouting the vehicle, see [0013].).
Joyce discloses “update the original destination of the new scheduled travel route to a new destination upon determination that the surrounding condition around the autonomous vehicle satisfies the predetermined second criterion condition;” (See Joyce Figs. 2A, Char. 225 & 2B, Char. 235 “No”, [0066] “In the block 225, the server 14 analyzes the data received from the vehicle 12 computer 20 and additional collected data to determine an action based on the failure mode.”, [0086] “Non-limiting examples of remedial actions which may be undertaken by the vehicle 12 computer 20 include (1) halting the vehicle 12 in place and waiting for a service provider such as a repair service, a towing service, a transport service, etc. to come to the location, (2) operating the vehicle 12 to a safe location such as a parking area, and waiting for a service provider, (3) operating the vehicle 12 to a repair station, etc.).
Joyce discloses “control the autonomous driving of the autonomous vehicle in accordance with the new scheduled travel route to thereby cause the autonomous vehicle to reach the new destination;” (See Joyce Fig. 2B Char. 240 disclosing operating a vehicle to a new destination such as a parking area, or a repair station corresponding to the analysis performed disclosed in Fig. 2A, Char. 225).
Joyce discloses “determine that the surrounding condition around the autonomous vehicle satisfies the predetermined second criterion condition upon determination that the surrounding condition represents that there are no other routes that enable the autonomous vehicle to travel to the original destination of the primary scheduled travel route;” (See Joyce [0085] “In the case that the vehicle 12 computer 20 is instructed to abort the trip and take remedial actions, or, in a case that a response from the server 14 is not received, the process 200 continues in a block 240.” Joyce discloses considering alternative route prior to aborting a trip, see [0035] “Following the example above, the server 14 may determine, e.g., that wet conditions may degrade the data from alternate sources of wheel speed data. The server 14 may further determine that rain is expected along the original route during a vehicle 12 trip, and no rain is expected along an alternative route. Based on the failure mode, and the expected weather conditions, the server 14 may authorize the vehicle 12 to continue to the destination, and, instruct the vehicle 12 to proceed along the alternate route where no rain is expected”. Also see, Joyce Figs. 2A, Char. 225 & 2B, Char. 235 “No”, [0066] “In the block 225, the server 14 analyzes the data received from the vehicle 12 computer 20 and additional collected data to determine an action based on the failure mode.”).
Joyce discloses “determine that the surrounding condition around the autonomous vehicle fails to satisfy the predetermined second criterion condition upon determination that the surrounding condition represents that there is at least one other route that enables the autonomous vehicle to travel to the original destination of the primary scheduled travel route;” (See Joyce [0079] disclosing an example scenario for determining if re-routing a vehicle to the original destination is possible on the basis of a weighted risk level factoring in the vehicle condition and the environment of the available routes.).
Joyce discloses “determine whether a length of the new scheduled travel route is longer than a predetermined length upon determining that the autonomous vehicle is enabled to reach the original destination in accordance with the new scheduled travel route;” (See Joyce [0055] “Risk levels, as stored in the risk level table, may be normalized to a trip level of 100 miles. The risk level, based on the table, may be weighted according to a length of a planned trip. For example, for a planned trip of 250 miles, a weighting for the trip length may be 2.5.”).
Joyce discloses “and determine that the surrounding condition around the autonomous vehicle satisfies the predetermined second criterion condition upon determination that the length of the new scheduled travel route is longer than the predetermined length.” (See Joyce [0055] “Risk levels, as stored in the risk level table, may be normalized to a trip level of 100 miles. The risk level, based on the table, may be weighted according to a length of a planned trip. For example, for a planned trip of 250 miles, a weighting for the trip length may be 2.5.”).
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce et. al. (U.S. Publication No. 2018/0046182) in view of Matsubara et. al. (U.S. Patent  No. 10684621 B2) in further view of Konrardy et. al. (U.S. Patent No. 10579070 B1)
Regarding claim 2
Joyce discloses “update the original destination of the new scheduled travel route to a new destination upon determination that the degree of the failure that has occurred in the autonomous vehicle satisfies the predetermined first criterion condition;” (See Joyce Fig. 2B, Char. 235 “No” & [0085]-[0086] disclosing operating a vehicle to a new destination such as a parking area, or a repair station corresponding to the analysis performed disclosed in Fig. 2A, Char. 225 which includes an assessment of data related to failure of vehicle components. Also see [0016] disclosing that some failure modes have a risk level exceeding a threshold for continuing to an original destination independent of other factors (environment) ).
Joyce discloses “and control the autonomous driving of the autonomous vehicle in accordance with the new scheduled travel route to thereby cause the autonomous vehicle to reach the new destination.” (See Joyce Fig. 2B Char. 240 disclosing operating a vehicle to a new destination such as a parking area, or a repair station corresponding to the analysis performed disclosed in Fig. 2A, Char. 225).
Joyce discloses all of the elements of claim 2 except “The autonomous driving control apparatus according to claim 1, wherein: the failure information includes a degree of a failure that has occurred in the autonomous vehicle;”, “the control unit is configured to: determine whether the degree of the failure that has occurred in the autonomous vehicle satisfies a predetermined first criterion condition upon determination that it is necessary to update the primary scheduled travel route in accordance with the failure information about the autonomous vehicle;”.
In particular, Joyce does not appear to disclose quantifying a degree of failure after analysis of vehicle component or sensors, instead classifying any malfunction as a “failure.” See [0054] for example.
Konrardy discloses “The autonomous driving control apparatus according to claim 1, wherein: the failure information includes a degree of a failure that has occurred in the autonomous vehicle;” (See Konrardy Col. 54 L. 15-21 disclosing vehicle assessment, including an operating status & Konrardy Col. 36 L. 33-37 disclosing that the operating status includes an extent (degree) of failure or impairment.).
Konrardy discloses “the control unit is configured to: determine whether the degree of the failure that has occurred in the autonomous vehicle satisfies a predetermined first criterion condition upon determination that it is necessary to update the primary scheduled travel route in accordance with the failure information about the autonomous vehicle;” (See Konrardy Col. 36 L. 33-40 “The method 600 may include determining an AV or SAV is malfunctioning or has damage to an autonomous feature/system or vehicle-mounted sensor 602; evaluating the extent of autonomous system or sensor damage 604; determining if the AV or SAV is still serviceable 606; if so, then locating the nearest repair facility with the necessary parts and technical expertise required to repair the damaged autonomous system or sensor 608;”).
Joyce and Konrardy are analogous art, because they are in the same field of endeavor vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Joyce to incorporate the teachings of Konrardy to incorporate quantifying a degree of failure of a vehicle component or sensor. Doing so would advantageously provide a method to prevent an erroneous determination of a vehicle component malfunctioning, thus preventing an unnecessary rerouting of an autonomous vehicle.
Regarding claim 9
Joyce discloses “and changing the original destination of the new scheduled travel route to a new destination upon determination that the degree of the failure that has occurred in the autonomous vehicle satisfies the predetermined first criterion condition,” (See Joyce Fig. 2B, Char. 235 “No” & [0085]-[0086] disclosing operating a vehicle to a new destination such as a parking area, or a repair station corresponding to the analysis performed disclosed in Fig. 2A, Char. 225 which includes an assessment of data related to failure of vehicle components. Also see [0016] disclosing that some failure modes have a risk level exceeding a threshold for continuing to an original destination independent of other factors (environment) ).
Joyce discloses “wherein controlling the autonomous driving of the autonomous vehicle in accordance with the new scheduled travel route causes the autonomous vehicle to reach the new destination.” (See Joyce Fig. 2B Char. 240 disclosing operating a vehicle to a new destination such as a parking area, or a repair station corresponding to the analysis performed disclosed in Fig. 2A, Char. 225).
Joyce discloses all of the elements of claim 9 except “The method according to claim 8, wherein: the failure information includes a degree of a failure that has occurred in the autonomous vehicle, the method further comprising: determining whether the degree of the failure that has occurred in the autonomous vehicle satisfies a predetermined first criterion condition upon determination that it is necessary to update the primary scheduled travel route in accordance with the failure information about the autonomous vehicle;”.
In particular, Joyce does not appear to disclose quantifying a degree of failure after analysis of vehicle component or sensors, instead classifying any malfunction as a “failure.” See [0054] for example.
Konrardy discloses “The method according to claim 8, wherein: the failure information includes a degree of a failure that has occurred in the autonomous vehicle, the method further comprising: determining whether the degree of the failure that has occurred in the autonomous vehicle satisfies a predetermined first criterion condition upon determination that it is necessary to update the primary scheduled travel route in accordance with the failure information about the autonomous vehicle;” (See Konrardy Col. 36 L. 33-40 “The method 600 may include determining an AV or SAV is malfunctioning or has damage to an autonomous feature/system or vehicle-mounted sensor 602; evaluating the extent of autonomous system or sensor damage 604; determining if the AV or SAV is still serviceable 606; if so, then locating the nearest repair facility with the necessary parts and technical expertise required to repair the damaged autonomous system or sensor 608;”).
Joyce and Konrardy are analogous art, because they are in the same field of endeavor vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Joyce to incorporate the teachings of Konrardy to incorporate quantifying a degree of failure of a vehicle component or sensor. Doing so would advantageously provide a method to prevent an erroneous determination of a vehicle component malfunctioning, thus preventing an unnecessary rerouting of an autonomous vehicle.
Claims 3, 12, 14 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce et. al. (U.S. Publication No. 2018/0046182) in view of Matsubara et. al. (U.S. Patent  No. 10684621 B2) in further view of Konrardy et. al. (U.S. Patent No. 10579070 B1) in even further view of Konrardy II et. al. (U.S. Patent No. 10086782 B1).
Regarding claim 3
Joyce modified discloses all of the elements of claim 2, however fails to disclose “The autonomous driving control apparatus according to claim 2, wherein: the control unit is configured to: determine that the degree of the failure that has occurred in the autonomous vehicle satisfies the predetermined first criterion condition upon determination that the degree of the failure that has occurred in the autonomous vehicle represents that the occurred failure is a persistent failure;” & “and determine that the degree of the failure that has occurred in the autonomous vehicle fails to satisfy the predetermined first criterion condition upon determination that the degree of the failure that has occurred in the autonomous vehicle represents that the occurred failure is a transient failure.”
Konrardy II discloses “The autonomous driving control apparatus according to claim 2, wherein: the control unit is configured to: determine that the degree of the failure that has occurred in the autonomous vehicle satisfies the predetermined first criterion condition upon determination that the degree of the failure that has occurred in the autonomous vehicle represents that the occurred failure is a persistent failure;” (See Konrardy II Col. 36-37 L. 65-67 & 1-5 “Indications of unusual conditions may include data points that are associated with a likelihood of a collision or other incident requiring a response, even though such indications may be insufficient to determine such response without further analysis. For example, unexpected or inaccurate sensor data from a nonessential sensor 120 may be caused by damage or by temporary obstruction (e.g., by ice or dirt accumulation).” Discloses that an unusual condition may be temporary.” Also discloses determining an action to take based upon a detection of damage, see Col. 35 L. 19-21 “Based upon the determination of damage, one or more responses to the incident may then be determined (block 512).” & considering the operating capabilities of the damaged vehicle, see Col. 35 L. 15-18 “Such assessment may include determining the operating capabilities of the vehicle 108, the smart home 187, and/or the personal electronic device 189, which may be diminished by damage to sensors 120 or other components.”)
Konrardy II discloses “and determine that the degree of the failure that has occurred in the autonomous vehicle fails to satisfy the predetermined first criterion condition upon determination that the degree of the failure that has occurred in the autonomous vehicle represents that the occurred failure is a transient failure.” (See Konrardy II Col. 36-37 L. 65-67 & 1-5 “Indications of unusual conditions may include data points that are associated with a likelihood of a collision or other incident requiring a response, even though such indications may be insufficient to determine such response without further analysis. For example, unexpected or inaccurate sensor data from a nonessential sensor 120 may be caused by damage or by temporary obstruction (e.g., by ice or dirt accumulation).” Discloses that an unusual condition may be temporary.” Also discloses determining an action to take based upon a detection of damage, see Col. 35 L. 19-21 “Based upon the determination of damage, one or more responses to the incident may then be determined (block 512).” & considering the operating capabilities of the damaged vehicle, see Col. 35 L. 15-18 “Such assessment may include determining the operating capabilities of the vehicle 108, the smart home 187, and/or the personal electronic device 189, which may be diminished by damage to sensors 120 or other components.”)
Joyce and Konrardy II are analogous art, because they are in the same field of endeavor vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Joyce to incorporate the teachings of Konrardy II and incorporate a threshold or measure for establishing a state of failure for a vehicle component. Doing so would advantageously provide a method to prevent an erroneous determination of a vehicle component malfunctioning, thus preventing an unnecessary rerouting of an autonomous vehicle.
Regarding claim 12
Joyce discloses “update the original destination of the new scheduled travel route to a new destination upon determination that the degree of the failure that has occurred in the autonomous vehicle satisfies the predetermined first criterion condition;” (See Joyce Fig. 2B, Char. 235 “No” & [0085]-[0086] disclosing operating a vehicle to a new destination such as a parking area, or a repair station corresponding to the analysis performed disclosed in Fig. 2A, Char. 225 which includes an assessment of data related to failure of vehicle components. Also see [0016] disclosing that some failure modes have a risk level exceeding a threshold for continuing to an original destination independent of other factors (environment).).
Joyce discloses “control the autonomous driving of the autonomous vehicle in accordance with the new scheduled travel route to thereby cause the autonomous vehicle to reach the new destination;” (See Joyce Fig. 2B Char. 240 disclosing operating a vehicle to a new destination such as a parking area, or a repair station corresponding to the analysis performed disclosed in Fig. 2A, Char. 225).
Joyce discloses all of the elements of claim 12 except “The autonomous driving control apparatus according to claim 1, wherein: the failure information includes a degree of a failure that has occurred in a predetermined portion of the autonomous vehicle;”, “the control unit is configured to: determine whether the degree of the failure that has occurred in the autonomous vehicle satisfies a predetermined first criterion condition upon determination that it is necessary to update the primary scheduled travel route in accordance with the failure information about the autonomous vehicle;”, “determine that the degree of the failure that has occurred in the autonomous vehicle satisfies the predetermined first criterion condition upon determination that the degree of the failure that has occurred in the autonomous vehicle represents that the occurred failure is a persistent failure, the persistent failure being defined as a failure that is unlikely to be back to a normal state even if a predetermined period has elapsed since an occurrence of the failure, or the predetermined portion of the autonomous vehicle has been operated at least a predetermined number of times;”, & “and determine that the degree of the failure that has occurred in the autonomous vehicle fails to satisfy the predetermined first criterion condition upon determination that the degree of the failure that has occurred in the autonomous vehicle represents that the occurred failure is a transient failure, the transient failure being defined as a failure that is likely to be back to a normal state of the predetermined portion as long as the predetermined period has elapsed since the occurrence of the failure or the predetermined portion of the autonomous vehicle has been operated at least the predetermined number of times.”.
In particular, Joyce does not appear to disclose quantifying a degree of failure after analysis of vehicle component or sensors, instead classifying any malfunction as a “failure.” See [0054] for example.
Konrardy discloses “The autonomous driving control apparatus according to claim 1, wherein: the failure information includes a degree of a failure that has occurred in a predetermined portion of the autonomous vehicle;” (See Konrardy Fig. 6, Chars. 602/604, Autonomous feature or sensor damage is a predetermined portion of an autonomous vehicle.).
Konrardy discloses “the control unit is configured to: determine whether the degree of the failure that has occurred in the autonomous vehicle satisfies a predetermined first criterion condition upon determination that it is necessary to update the primary scheduled travel route in accordance with the failure information about the autonomous vehicle;” (See Konrardy Col. 36 L. 33-40 “The method 600 may include determining an AV or SAV is malfunctioning or has damage to an autonomous feature/system or vehicle-mounted sensor 602; evaluating the extent of autonomous system or sensor damage 604; determining if the AV or SAV is still serviceable 606; if so, then locating the nearest repair facility with the necessary parts and technical expertise required to repair the damaged autonomous system or sensor 608;”).
Joyce and Konrardy are analogous art, because they are in the same field of endeavor vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Joyce to incorporate the teachings of Konrardy to incorporate quantifying a degree of failure of a vehicle component or sensor. Doing so would advantageously provide a method to prevent an erroneous determination of a vehicle component malfunctioning, thus preventing an unnecessary rerouting of an autonomous vehicle.
Konrardy II discloses “determine that the degree of the failure that has occurred in the autonomous vehicle satisfies the predetermined first criterion condition upon determination that the degree of the failure that has occurred in the autonomous vehicle represents that the occurred failure is a persistent failure, the persistent failure being defined as a failure that is unlikely to be back to a normal state even if a predetermined period has elapsed since an occurrence of the failure, or the predetermined portion of the autonomous vehicle has been operated at least a predetermined number of times;” (See Konrardy II Col. 36-37 L. 65-67 & 1-5 “Indications of unusual conditions may include data points that are associated with a likelihood of a collision or other incident requiring a response, even though such indications may be insufficient to determine such response without further analysis. For example, unexpected or inaccurate sensor data from a nonessential sensor 120 may be caused by damage or by temporary obstruction (e.g., by ice or dirt accumulation).” Discloses that an unusual condition may be temporary.” Also discloses determining an action to take based upon a detection of damage, see Col. 35 L. 19-21 “Based upon the determination of damage, one or more responses to the incident may then be determined (block 512).” & considering the operating capabilities of the damaged vehicle, see Col. 35 L. 15-18 “Such assessment may include determining the operating capabilities of the vehicle 108, the smart home 187, and/or the personal electronic device 189, which may be diminished by damage to sensors 120 or other components.”)
Konrardy II discloses “and determine that the degree of the failure that has occurred in the autonomous vehicle fails to satisfy the predetermined first criterion condition upon determination that the degree of the failure that has occurred in the autonomous vehicle represents that the occurred failure is a transient failure, the transient failure being defined as a failure that is likely to be back to a normal state of the predetermined portion as long as the predetermined period has elapsed since the occurrence of the failure or the predetermined portion of the autonomous vehicle has been operated at least the predetermined number of times.” (See Konrardy II Col. 36-37 L. 65-67 & 1-5 “Indications of unusual conditions may include data points that are associated with a likelihood of a collision or other incident requiring a response, even though such indications may be insufficient to determine such response without further analysis. For example, unexpected or inaccurate sensor data from a nonessential sensor 120 may be caused by damage or by temporary obstruction (e.g., by ice or dirt accumulation).” Discloses that an unusual condition may be temporary.” Also discloses determining an action to take based upon a detection of damage, see Col. 35 L. 19-21 “Based upon the determination of damage, one or more responses to the incident may then be determined (block 512).” & considering the operating capabilities of the damaged vehicle, see Col. 35 L. 15-18 “Such assessment may include determining the operating capabilities of the vehicle 108, the smart home 187, and/or the personal electronic device 189, which may be diminished by damage to sensors 120 or other components.”)
Joyce and Konrardy II are analogous art, because they are in the same field of endeavor vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Joyce to incorporate the teachings of Konrardy II and incorporate a threshold or measure for establishing a state of failure for a vehicle component. Doing so would advantageously provide a method to prevent an erroneous determination of a vehicle component malfunctioning, thus preventing an unnecessary rerouting of an autonomous vehicle.
Regarding claim 14
Joyce discloses “update the original destination of the new scheduled travel route to a new destination upon determination that the degree of the failure that has occurred in the autonomous vehicle satisfies the predetermined first criterion condition;” (See Joyce Fig. 2B, Char. 235 “No” & [0085]-[0086] disclosing operating a vehicle to a new destination such as a parking area, or a repair station corresponding to the analysis performed disclosed in Fig. 2A, Char. 225 which includes an assessment of data related to failure of vehicle components. Also see [0016] disclosing that some failure modes have a risk level exceeding a threshold for continuing to an original destination independent of other factors (environment).).
Joyce discloses “control the autonomous driving of the autonomous vehicle in accordance with the new scheduled travel route to thereby cause the autonomous vehicle to reach the new destination;” (See Joyce Fig. 2B Char. 240 disclosing operating a vehicle to a new destination such as a parking area, or a repair station corresponding to the analysis performed disclosed in Fig. 2A, Char. 225).
Joyce discloses “determine whether a surrounding condition around the autonomous vehicle satisfies a predetermined second criterion condition upon determination that it is necessary to update the primary scheduled travel route in accordance with the route condition information;” (See Joyce [0071], Table 1, disclosing risk levels corresponding to specific failure modes and weighting factors corresponding to a surrounding environment (weather, traffic, etc.). The weighting factor is a second criterion condition, used to weight a risk, which may have already exceeded a threshold for re-rerouting the vehicle, see [0013].).
Joyce discloses “update the original destination of the new scheduled travel route to a new destination upon determination that the surrounding condition around the autonomous vehicle satisfies the predetermined second criterion condition;” (See Joyce Figs. 2A, Char. 225 & 2B, Char. 235 “No”, [0066] “In the block 225, the server 14 analyzes the data received from the vehicle 12 computer 20 and additional collected data to determine an action based on the failure mode.”, [0086] “Non-limiting examples of remedial actions which may be undertaken by the vehicle 12 computer 20 include (1) halting the vehicle 12 in place and waiting for a service provider such as a repair service, a towing service, a transport service, etc. to come to the location, (2) operating the vehicle 12 to a safe location such as a parking area, and waiting for a service provider, (3) operating the vehicle 12 to a repair station, etc.).
Joyce discloses “determine that the surrounding condition around the autonomous vehicle satisfies the predetermined second criterion condition upon determination that the surrounding condition represents that there are no other routes that enable the autonomous vehicle to travel to the original destination of the primary scheduled travel route;” (See Joyce [0085] “In the case that the vehicle 12 computer 20 is instructed to abort the trip and take remedial actions, or, in a case that a response from the server 14 is not received, the process 200 continues in a block 240.” Joyce discloses considering alternative route prior to aborting a trip, see [0035] “Following the example above, the server 14 may determine, e.g., that wet conditions may degrade the data from alternate sources of wheel speed data. The server 14 may further determine that rain is expected along the original route during a vehicle 12 trip, and no rain is expected along an alternative route. Based on the failure mode, and the expected weather conditions, the server 14 may authorize the vehicle 12 to continue to the destination, and, instruct the vehicle 12 to proceed along the alternate route where no rain is expected”. Also see, Joyce Figs. 2A, Char. 225 & 2B, Char. 235 “No”, [0066] “In the block 225, the server 14 analyzes the data received from the vehicle 12 computer 20 and additional collected data to determine an action based on the failure mode.”).
Joyce discloses “determine that the surrounding condition around the autonomous vehicle fails to satisfy the predetermined second criterion condition upon determination that the surrounding condition represents that there is at least one other route that enables the autonomous vehicle to travel to the original destination of the primary scheduled travel route;” (See Joyce [0079] disclosing an example scenario for determining if re-routing a vehicle to the original destination is possible on the basis of a weighted risk level factoring in the vehicle condition and the environment of the available routes.).
Joyce discloses “determine whether a length of the new scheduled travel route is longer than a predetermined length upon determining that the autonomous vehicle is enabled to reach the original destination in accordance with the new scheduled travel route;” (See Joyce [0055] “Risk levels, as stored in the risk level table, may be normalized to a trip level of 100 miles. The risk level, based on the table, may be weighted according to a length of a planned trip. For example, for a planned trip of 250 miles, a weighting for the trip length may be 2.5.”).
Joyce discloses “and determine that the surrounding condition around the autonomous vehicle satisfies the predetermined second criterion condition upon determination that the length of the new scheduled travel route is longer than the predetermined length.” (See Joyce [0055] “Risk levels, as stored in the risk level table, may be normalized to a trip level of 100 miles. The risk level, based on the table, may be weighted according to a length of a planned trip. For example, for a planned trip of 250 miles, a weighting for the trip length may be 2.5.”).
Joyce discloses “control the autonomous driving of the autonomous vehicle in accordance with the new scheduled travel route to thereby cause the autonomous vehicle to reach the new destination;” (See Joyce Fig. 2B Char. 240 disclosing operating a vehicle to a new destination such as a parking area, or a repair station corresponding to the analysis performed disclosed in Fig. 2A, Char. 225).
Joyce discloses all of the elements of claim 14 except “The autonomous driving control apparatus according to claim 1, wherein: the failure information includes a degree of a failure that has occurred in a predetermined portion of the autonomous vehicle;”,  “the control unit is configured to: determine whether the degree of the failure that has occurred in the autonomous vehicle satisfies a predetermined first criterion condition upon determination that it is necessary to update the primary scheduled travel route in accordance with the failure information about the autonomous vehicle;”, “determine that the degree of the failure that has occurred in the autonomous vehicle satisfies the predetermined first criterion condition upon determination that the degree of the failure that has occurred in the autonomous vehicle represents that the occurred failure is a persistent failure, the persistent failure being defined as a failure that is unlikely to be back to a normal state even if a predetermined period has elapsed since an occurrence of the failure, or the predetermined portion of the autonomous vehicle has been operated at least a predetermined number of times;”, “determine that the degree of the failure that has occurred in the autonomous vehicle fails to satisfy the predetermined first criterion condition upon determination that the degree of the failure that has occurred in the autonomous vehicle represents that the occurred failure is a transient failure, the transient failure being defined as a failure that is likely to be back to a normal state of the predetermined portion as long as the predetermined period has elapsed since the occurrence of the failure or the predetermined portion of the autonomous vehicle has been operated at least the predetermined number of times”
Konrardy discloses “The autonomous driving control apparatus according to claim 1, wherein: the failure information includes a degree of a failure that has occurred in a predetermined portion of the autonomous vehicle;” (See Konrardy Fig. 6, Chars. 602/604, Autonomous feature or sensor damage is a predetermined portion of an autonomous vehicle.).
Konrardy discloses “the control unit is configured to: determine whether the degree of the failure that has occurred in the autonomous vehicle satisfies a predetermined first criterion condition upon determination that it is necessary to update the primary scheduled travel route in accordance with the failure information about the autonomous vehicle;” (See Konrardy Fig. 6, Chars. 604-606).
Joyce and Konrardy are analogous art, because they are in the same field of endeavor vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Joyce to incorporate the teachings of Konrardy to incorporate quantifying a degree of failure of a vehicle component or sensor. Doing so would advantageously provide a method to prevent an erroneous determination of a vehicle component malfunctioning, thus preventing an unnecessary rerouting of an autonomous vehicle.
Konrardy II discloses “determine that the degree of the failure that has occurred in the autonomous vehicle satisfies the predetermined first criterion condition upon determination that the degree of the failure that has occurred in the autonomous vehicle represents that the occurred failure is a persistent failure, the persistent failure being defined as a failure that is unlikely to be back to a normal state even if a predetermined period has elapsed since an occurrence of the failure, or the predetermined portion of the autonomous vehicle has been operated at least a predetermined number of times;” (See Konrardy II Col. 36-37 L. 65-67 & 1-5 “Indications of unusual conditions may include data points that are associated with a likelihood of a collision or other incident requiring a response, even though such indications may be insufficient to determine such response without further analysis. For example, unexpected or inaccurate sensor data from a nonessential sensor 120 may be caused by damage or by temporary obstruction (e.g., by ice or dirt accumulation).” Discloses that an unusual condition may be temporary.” Also discloses determining an action to take based upon a detection of damage, see Col. 35 L. 19-21 “Based upon the determination of damage, one or more responses to the incident may then be determined (block 512).” & considering the operating capabilities of the damaged vehicle, see Col. 35 L. 15-18 “Such assessment may include determining the operating capabilities of the vehicle 108, the smart home 187, and/or the personal electronic device 189, which may be diminished by damage to sensors 120 or other components.”).
Konrardy II discloses “determine that the degree of the failure that has occurred in the autonomous vehicle fails to satisfy the predetermined first criterion condition upon determination that the degree of the failure that has occurred in the autonomous vehicle represents that the occurred failure is a transient failure, the transient failure being defined as a failure that is likely to be back to a normal state of the predetermined portion as long as the predetermined period has elapsed since the occurrence of the failure or the predetermined portion of the autonomous vehicle has been operated at least the predetermined number of times;” (See Konrardy II Col. 36-37 L. 65-67 & 1-5 “Indications of unusual conditions may include data points that are associated with a likelihood of a collision or other incident requiring a response, even though such indications may be insufficient to determine such response without further analysis. For example, unexpected or inaccurate sensor data from a nonessential sensor 120 may be caused by damage or by temporary obstruction (e.g., by ice or dirt accumulation).” Discloses that an unusual condition may be temporary.” Also discloses determining an action to take based upon a detection of damage, see Col. 35 L. 19-21 “Based upon the determination of damage, one or more responses to the incident may then be determined (block 512).” & considering the operating capabilities of the damaged vehicle, see Col. 35 L. 15-18 “Such assessment may include determining the operating capabilities of the vehicle 108, the smart home 187, and/or the personal electronic device 189, which may be diminished by damage to sensors 120 or other components.”).
Joyce and Konrardy II are analogous art, because they are in the same field of endeavor vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Joyce to incorporate the teachings of Konrardy II and incorporate a threshold or measure for establishing a state of failure for a vehicle component. Doing so would advantageously provide a method to prevent an erroneous determination of a vehicle component malfunctioning, thus preventing an unnecessary rerouting of an autonomous vehicle.
Regarding claim 16
Joyce discloses “An autonomous driving control apparatus for causing an autonomous vehicle to execute autonomous driving, the autonomous driving control apparatus comprising: a memory;” (See Joyce [0022] disclosing a memory for computer 20, Fig. 1. Char. 20).
Joyce discloses “and a control unit communicable with the memory, the control unit being configured to: determine, upon execution of the autonomous driving, whether it is necessary to update a primary scheduled travel route for the autonomous vehicle toward an original destination in accordance with both failure information about the autonomous vehicle and route condition information indicative of a condition of the primary scheduled travel route;” (See Joyce [0013] disclosing determining a risk associated with a route to a destination, and determining if the vehicle should be re-routed based upon the determined risk, the risk directed to both vehicle information and additional data. Also see [0010] disclosing additional data including route information such as weather.).
Joyce discloses “update the primary scheduled travel route to a new scheduled travel route to reach the original destination in accordance with one or more driving operations executable by the autonomous vehicle upon determination that it is necessary to update the scheduled travel route;” (See Joyce [0013] “Further, the server 14 may determine that following an alternative route may reduce the risk, and instruct the vehicle 12 to continue to the destination along the alternative route.”).
Joyce discloses “and control the autonomous driving of the autonomous vehicle in accordance with the new scheduled travel route,” (See Joyce [0005] disclosing the computer determining a route for a vehicle and instructing the vehicle to drive with known control techniques.).
Joyce discloses “update the original destination of the new scheduled travel route to a new destination upon determination that the degree of the failure that has occurred in the autonomous vehicle satisfies the predetermined first criterion condition;” (See Joyce Fig. 2B, Char. 235 “No” & [0085]-[0086] disclosing operating a vehicle to a new destination such as a parking area, or a repair station corresponding to the analysis performed disclosed in Fig. 2A, Char. 225 which includes an assessment of data related to failure of vehicle components. Also see [0016] disclosing that some failure modes have a risk level exceeding a threshold for continuing to an original destination independent of other factors (environment).).
Joyce discloses “and control the autonomous driving of the autonomous vehicle in accordance with the new scheduled travel route to thereby cause the autonomous vehicle to reach the new destination.” (See Joyce Fig. 2B Char. 240 disclosing operating a vehicle to a new destination such as a parking area, or a repair station corresponding to the analysis performed disclosed in Fig. 2A, Char. 225).
Joyce discloses all of the elements of claim 16 except “wherein: the failure information includes a degree of a failure that has occurred in the autonomous vehicle;”,  “the control unit is configured to: determine whether the degree of the failure that has occurred in the autonomous vehicle satisfies a predetermined first criterion condition upon determination that it is necessary to update the primary scheduled travel route in accordance with the failure information about the autonomous vehicle;”, “determine that the degree of the failure that has occurred in the autonomous vehicle satisfies the predetermined first criterion condition upon determination that the degree of the failure that has occurred in the autonomous vehicle represents that the occurred failure is a persistent failure;”, “the failure that has occurred in the autonomous vehicle fails to satisfy the predetermined first criterion condition upon determination that the degree of the failure that has occurred in the autonomous vehicle represents that the occurred failure is a transient failure;”
In particular, Joyce does not appear to disclose quantifying a degree of failure after analysis of vehicle component or sensors, instead classifying any malfunction as a “failure.” See [0054] for example.
Konrardy discloses “wherein: the failure information includes a degree of a failure that has occurred in the autonomous vehicle;” (See Konrardy Fig. 6, Chars. 602/604, Autonomous feature or sensor damage is a predetermined portion of an autonomous vehicle.).
Konrardy discloses “the control unit is configured to: determine whether the degree of the failure that has occurred in the autonomous vehicle satisfies a predetermined first criterion condition upon determination that it is necessary to update the primary scheduled travel route in accordance with the failure information about the autonomous vehicle;” (See Konrardy Col. 36 L. 33-40 “The method 600 may include determining an AV or SAV is malfunctioning or has damage to an autonomous feature/system or vehicle-mounted sensor 602; evaluating the extent of autonomous system or sensor damage 604; determining if the AV or SAV is still serviceable 606; if so, then locating the nearest repair facility with the necessary parts and technical expertise required to repair the damaged autonomous system or sensor 608;”).
Joyce and Konrardy are analogous art, because they are in the same field of endeavor vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Joyce to incorporate the teachings of Konrardy to incorporate quantifying a degree of failure of a vehicle component or sensor. Doing so would advantageously provide a method to prevent an erroneous determination of a vehicle component malfunctioning, thus preventing an unnecessary rerouting of an autonomous vehicle.
Konrardy II discloses “determine that the degree of the failure that has occurred in the autonomous vehicle satisfies the predetermined first criterion condition upon determination that the degree of the failure that has occurred in the autonomous vehicle represents that the occurred failure is a persistent failure;” (See Konrardy II Col. 36-37 L. 65-67 & 1-5 “Indications of unusual conditions may include data points that are associated with a likelihood of a collision or other incident requiring a response, even though such indications may be insufficient to determine such response without further analysis. For example, unexpected or inaccurate sensor data from a nonessential sensor 120 may be caused by damage or by temporary obstruction (e.g., by ice or dirt accumulation).” Discloses that an unusual condition may be temporary.” Also discloses determining an action to take based upon a detection of damage, see Col. 35 L. 19-21 “Based upon the determination of damage, one or more responses to the incident may then be determined (block 512).” & considering the operating capabilities of the damaged vehicle, see Col. 35 L. 15-18 “Such assessment may include determining the operating capabilities of the vehicle 108, the smart home 187, and/or the personal electronic device 189, which may be diminished by damage to sensors 120 or other components.”).
Konrardy II discloses “the failure that has occurred in the autonomous vehicle fails to satisfy the predetermined first criterion condition upon determination that the degree of the failure that has occurred in the autonomous vehicle represents that the occurred failure is a transient failure;” (See Konrardy II Col. 36-37 L. 65-67 & 1-5 “Indications of unusual conditions may include data points that are associated with a likelihood of a collision or other incident requiring a response, even though such indications may be insufficient to determine such response without further analysis. For example, unexpected or inaccurate sensor data from a nonessential sensor 120 may be caused by damage or by temporary obstruction (e.g., by ice or dirt accumulation).” Discloses that an unusual condition may be temporary.” Also discloses determining an action to take based upon a detection of damage, see Col. 35 L. 19-21 “Based upon the determination of damage, one or more responses to the incident may then be determined (block 512).” & considering the operating capabilities of the damaged vehicle, see Col. 35 L. 15-18 “Such assessment may include determining the operating capabilities of the vehicle 108, the smart home 187, and/or the personal electronic device 189, which may be diminished by damage to sensors 120 or other components.”).
Joyce and Konrardy II are analogous art, because they are in the same field of endeavor vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Joyce to incorporate the teachings of Konrardy II and incorporate a threshold or measure for establishing a state of failure for a vehicle component. Doing so would advantageously provide a method to prevent an erroneous determination of a vehicle component malfunctioning, thus preventing an unnecessary rerouting of an autonomous vehicle.
Regarding claim 17
Joyce discloses “update the original destination of the new scheduled travel route to a new destination upon determination that the degree of the failure that has occurred in the autonomous vehicle satisfies the predetermined first criterion condition;” (See Joyce Fig. 2B, Char. 235 “No” & [0085]-[0086] disclosing operating a vehicle to a new destination such as a parking area, or a repair station corresponding to the analysis performed disclosed in Fig. 2A, Char. 225 which includes an assessment of data related to failure of vehicle components. Also see [0016] disclosing that some failure modes have a risk level exceeding a threshold for continuing to an original destination independent of other factors (environment).).
Joyce discloses “control the autonomous driving of the autonomous vehicle in accordance with the new scheduled travel route to thereby cause the autonomous vehicle to reach the new destination;” (See Joyce Fig. 2B Char. 240 disclosing operating a vehicle to a new destination such as a parking area, or a repair station corresponding to the analysis performed disclosed in Fig. 2A, Char. 225).
Joyce discloses “determine whether a surrounding condition around the autonomous vehicle satisfies a predetermined second criterion condition upon determination that it is necessary to update the primary scheduled travel route in accordance with the route condition information;” (See Joyce [0071], Table 1, disclosing risk levels corresponding to specific failure modes and weighting factors corresponding to a surrounding environment (weather, traffic, etc.). The weighting factor is a second criterion condition, used to weight a risk, which may have already exceeded a threshold for re-rerouting the vehicle, see [0013].).
Joyce discloses “update the original destination of the new scheduled travel route to a new destination upon determination that the surrounding condition around the autonomous vehicle satisfies the predetermined second criterion condition;” (See Joyce Figs. 2A, Char. 225 & 2B, Char. 235 “No”, [0066] “In the block 225, the server 14 analyzes the data received from the vehicle 12 computer 20 and additional collected data to determine an action based on the failure mode.”, [0086] “Non-limiting examples of remedial actions which may be undertaken by the vehicle 12 computer 20 include (1) halting the vehicle 12 in place and waiting for a service provider such as a repair service, a towing service, a transport service, etc. to come to the location, (2) operating the vehicle 12 to a safe location such as a parking area, and waiting for a service provider, (3) operating the vehicle 12 to a repair station, etc.).
Joyce discloses “control the autonomous driving of the autonomous vehicle in accordance with the new scheduled travel route to thereby cause the autonomous vehicle to reach the new destination;” (See Joyce Fig. 2B Char. 240 disclosing operating a vehicle to a new destination such as a parking area, or a repair station corresponding to the analysis performed disclosed in Fig. 2A, Char. 225).
Joyce discloses “determine that the surrounding condition around the autonomous vehicle satisfies the predetermined second criterion condition upon determination that the surrounding condition represents that there are no other routes that enable the autonomous vehicle to travel to the original destination of the primary scheduled travel route;” (See Joyce [0085] “In the case that the vehicle 12 computer 20 is instructed to abort the trip and take remedial actions, or, in a case that a response from the server 14 is not received, the process 200 continues in a block 240.” Joyce discloses considering alternative route prior to aborting a trip, see [0035] “Following the example above, the server 14 may determine, e.g., that wet conditions may degrade the data from alternate sources of wheel speed data. The server 14 may further determine that rain is expected along the original route during a vehicle 12 trip, and no rain is expected along an alternative route. Based on the failure mode, and the expected weather conditions, the server 14 may authorize the vehicle 12 to continue to the destination, and, instruct the vehicle 12 to proceed along the alternate route where no rain is expected”. Also see, Joyce Figs. 2A, Char. 225 & 2B, Char. 235 “No”, [0066] “In the block 225, the server 14 analyzes the data received from the vehicle 12 computer 20 and additional collected data to determine an action based on the failure mode.”).
Joyce discloses “determine that the surrounding condition around the autonomous vehicle fails to satisfy the predetermined second criterion condition upon determination that the surrounding condition represents that there is at least one other route that enables the autonomous vehicle to travel to the original destination of the primary scheduled travel route;” (See Joyce [0079] disclosing an example scenario for determining if re-routing a vehicle to the original destination is possible on the basis of a weighted risk level factoring in the vehicle condition and the environment of the available routes.).
Joyce discloses “determine whether a length of the new scheduled travel route is longer than a predetermined length upon determining that the autonomous vehicle is enabled to reach the original destination in accordance with the new scheduled travel route;” (See Joyce [0055] “Risk levels, as stored in the risk level table, may be normalized to a trip level of 100 miles. The risk level, based on the table, may be weighted according to a length of a planned trip. For example, for a planned trip of 250 miles, a weighting for the trip length may be 2.5.”).
Joyce discloses “and determine that the surrounding condition around the autonomous vehicle satisfies the predetermined second criterion condition upon determination that the length of the new scheduled travel route is longer than the predetermined length.” (See Joyce [0055] “Risk levels, as stored in the risk level table, may be normalized to a trip level of 100 miles. The risk level, based on the table, may be weighted according to a length of a planned trip. For example, for a planned trip of 250 miles, a weighting for the trip length may be 2.5.”).
Joyce discloses all of the elements of claim 17 except “The autonomous driving control apparatus according to claim 16, wherein: the failure information includes a degree of a failure that has occurred in a predetermined portion of the autonomous vehicle;”,  “the control unit is configured to: determine whether the degree of the failure that has occurred in the autonomous vehicle satisfies a predetermined first criterion condition upon determination that it is necessary to update the primary scheduled travel route in accordance with the failure information about the autonomous vehicle;”, “determine that the degree of the failure that has occurred in the autonomous vehicle satisfies the predetermined first criterion condition upon determination that the degree of the failure that has occurred in the autonomous vehicle represents that the occurred failure is a persistent failure, the persistent failure being defined as a failure that is unlikely to be back to a normal state even if a predetermined period has elapsed since an occurrence of the failure, or the predetermined portion of the autonomous vehicle has been operated at least a predetermined number of times;”, “determine that the degree of the failure that has occurred in the autonomous vehicle fails to satisfy the predetermined first criterion condition upon determination that the degree of the failure that has occurred in the autonomous vehicle represents that the occurred failure is a transient failure, the transient failure being defined as a failure that is likely to be back to a normal state of the predetermined portion as long as the predetermined period has elapsed since the occurrence of the failure or the predetermined portion of the autonomous vehicle has been operated at least the predetermined number of times;”
“The autonomous driving control apparatus according to claim 16, wherein: the failure information includes a degree of a failure that has occurred in a predetermined portion of the autonomous vehicle;” (See Konrardy Fig. 6, Chars. 602/604, Autonomous feature or sensor damage is a predetermined portion of an autonomous vehicle.).
Konrardy discloses “the control unit is configured to: determine whether the degree of the failure that has occurred in the autonomous vehicle satisfies a predetermined first criterion condition upon determination that it is necessary to update the primary scheduled travel route in accordance with the failure information about the autonomous vehicle;” (See Konrardy Fig. 6, Chars. 604-606).
Joyce and Konrardy are analogous art, because they are in the same field of endeavor vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Joyce to incorporate the teachings of Konrardy to incorporate quantifying a degree of failure of a vehicle component or sensor. Doing so would advantageously provide a method to prevent an erroneous determination of a vehicle component malfunctioning, thus preventing an unnecessary rerouting of an autonomous vehicle.
Konrardy II discloses “determine that the degree of the failure that has occurred in the autonomous vehicle satisfies the predetermined first criterion condition upon determination that the degree of the failure that has occurred in the autonomous vehicle represents that the occurred failure is a persistent failure, the persistent failure being defined as a failure that is unlikely to be back to a normal state even if a predetermined period has elapsed since an occurrence of the failure, or the predetermined portion of the autonomous vehicle has been operated at least a predetermined number of times;” (See Konrardy II Col. 36-37 L. 65-67 & 1-5 “Indications of unusual conditions may include data points that are associated with a likelihood of a collision or other incident requiring a response, even though such indications may be insufficient to determine such response without further analysis. For example, unexpected or inaccurate sensor data from a nonessential sensor 120 may be caused by damage or by temporary obstruction (e.g., by ice or dirt accumulation).” Discloses that an unusual condition may be temporary.” Also discloses determining an action to take based upon a detection of damage, see Col. 35 L. 19-21 “Based upon the determination of damage, one or more responses to the incident may then be determined (block 512).” & considering the operating capabilities of the damaged vehicle, see Col. 35 L. 15-18 “Such assessment may include determining the operating capabilities of the vehicle 108, the smart home 187, and/or the personal electronic device 189, which may be diminished by damage to sensors 120 or other components.”).
Konrardy II discloses “determine that the degree of the failure that has occurred in the autonomous vehicle fails to satisfy the predetermined first criterion condition upon determination that the degree of the failure that has occurred in the autonomous vehicle represents that the occurred failure is a transient failure, the transient failure being defined as a failure that is likely to be back to a normal state of the predetermined portion as long as the predetermined period has elapsed since the occurrence of the failure or the predetermined portion of the autonomous vehicle has been operated at least the predetermined number of times;” (See Konrardy II Col. 36-37 L. 65-67 & 1-5 “Indications of unusual conditions may include data points that are associated with a likelihood of a collision or other incident requiring a response, even though such indications may be insufficient to determine such response without further analysis. For example, unexpected or inaccurate sensor data from a nonessential sensor 120 may be caused by damage or by temporary obstruction (e.g., by ice or dirt accumulation).” Discloses that an unusual condition may be temporary.” Also discloses determining an action to take based upon a detection of damage, see Col. 35 L. 19-21 “Based upon the determination of damage, one or more responses to the incident may then be determined (block 512).” & considering the operating capabilities of the damaged vehicle, see Col. 35 L. 15-18 “Such assessment may include determining the operating capabilities of the vehicle 108, the smart home 187, and/or the personal electronic device 189, which may be diminished by damage to sensors 120 or other components.”).
Joyce and Konrardy II are analogous art, because they are in the same field of endeavor vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Joyce to incorporate the teachings of Konrardy II and incorporate a threshold or measure for establishing a state of failure for a vehicle component. Doing so would advantageously provide a method to prevent an erroneous determination of a vehicle component malfunctioning, thus preventing an unnecessary rerouting of an autonomous vehicle.
Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive. 
Regarding applicants’ arguments filed with respect to independent claims 1, 8, 11, & 16. 
Joyce discloses “predetermined priorities are previously assigned to the respective executable driving operations of the autonomous vehicle;”. At least consider Joyce [0054] disclosing a ranking of risk levels associated with different executable driving operations, such as braking per a brake line with insufficient pressure. And [0057] disclosing a threshold corresponding to the risk levels. Ranking risk levels relative to a threshold, for example as disclosed in Joyce [0071] Table 1, corresponding to executable driving functions, prioritizes driving functions, in particular if the failure mode exceeds the threshold independent of other factors, such as a surrounding environment, as disclosed by Joyce [0016] “Some failure modes, such as a brake not working, a steering controller not working, etc. may be determined to exceed the risk level threshold independent of other factors.” further see Joyce [0055] disclosing normalizing the risk levels to a distance criteria of 100 miles for example, as a priority.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ricci (U.S. Publication No. 2014/0309927) discloses behavior modification via altered map routes based on user profile information, with vehicle re-routing to an original destination if abnormal conditions are present (See Fig. 26 Char. 2620).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                      

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664